Citation Nr: 1422997	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for antral gastritis claimed as irritable bowel syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for scars due to residuals of a left hand injury.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1994, including Gulf War service in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and October 2009 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to service connection for antral gastritis claimed as irritable bowel syndrome is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Four linear scars of the left hand are manifested by pain.

2.  Left fingertips are able to approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers is 0 cm for each finger.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left palm, and the fingers is 0 cm for each finger.  None of the fingers are ankylosed. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for scars due to a left hand injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7804 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of a left hand injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As to the claim for an increased rating for scars due to residuals of a left hand injury, the appeal for an arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection was granted the claim was substantiated and additional notice is not required.  

As to the claim for an increased rating for residuals of a left hand injury, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.   

The Veteran was informed of the need to show the impact of his left hand disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2010 statement of the case. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

A VA examination was conducted in September 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

Scars 

The Veteran seeks an initial rating in excess of 20 percent for scars due to residuals of a left hand injury, which are currently rated under Diagnostic Code 7804 for unstable or painful scars.

During a September 2009 VA examination, the Veteran had four scars due to residuals of his service-connected left hand injury.  The scars are painful, linear, and do not limit the function of his left hand.

Diagnostic Code 7804 provides that a 20 percent rating is warranted for three or four unstable or painful scars.  A 30 percent rating, the next higher rating, and the maximum under the code, requires five or more unstable or painful scars.  Without evidence of five scars, the criteria for a 30 percent rating are not been met.  

Diagnostic Code 7800 does not apply because the Veteran's scars do not disfigure the head, face, or neck.  Diagnostic Codes 7801 and 7802 do not apply because the Veteran's scars are linear.  Diagnostic Code 7805 does not apply because the Veteran's scars do not limit the function of his left hand.

The Veteran's service-connected scars result in pain.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected scars is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for scars due to residuals of a left hand injury; there is no doubt to be resolved; and a higher rating is not warranted.

Residuals of a Left Hand Injury

The Veteran seeks a rating in excess of 10 percent for residuals of a left hand injury, which is currently rated under Diagnostic Code 5223 for a hand injury to two digits.  

The Veteran contends that his left hand disability should be rated 20 percent under Diagnostic Code 5222 for a hand injury involving four digits.  

The Veteran also contends that he is entitled to a rating in excess of 10 percent on the basis of functional loss due to weakness.

The Veteran's left hand is his minor, or non-dominant, hand.

During a September 2009 VA examination, the Veteran complained of left hand pain and limited digital dexterity, mobility, and strength. 

On physical examination, the left fingertips were able to approximate the proximal transverse crease of the palm. 

With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was 0 cm for each finger.  

With the thumb attempting to oppose the fingers, the measurement between the left thumb pad, and the fingers was 0 cm for each finger.  

None of the Veteran's fingers were ankylosed.

X-rays showed degenerative changes at the distal inter-phalangeal joints of the third and fourth digits.  

The diagnosis was status post crush injury of the left index, middle, ring, and small fingers with residuals of pain, stiffness, weakness, numbness, and scars involving those fingers, as well as degenerative arthritis of the long and ring fingers.

The VA examiner concluded that the Veteran is not able to perform fine motor functions or grip or carry things with his left hand.  As a result, he is unable to work as a welder or participate in sports or do exercises that require the use of the left hand.

Diagnostic Codes 5216 to 5230 provide ratings for disabilities of the hand.  

Diagnostic Codes 5216 to 5227 provide ratings on the basis of ankylosis of the fingers.  These Diagnostic Codes do not apply because there is no evidence of ankylosis of the during the period on appeal.  Accordingly, the Veteran does not meet the criteria for a rating in excess of 10 percent under either Diagnostic Code 5222, the diagnostic code the representative argues he should be rated under; or Diagnostic Code 5223, the diagnostic code under which the Veteran is wrongly rated.

Diagnostic Codes 5228 to 5230 provide ratings on the basis of limitation of motion.  If there is limitation of two or more digits, each digit is to be rated separately and combined.

Diagnostic Code 5228 provides a rating on the basis of limitation of the thumb. With the thumb attempting to oppose the fingers, a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers warrants a 10 percent rating for the minor hand.

Diagnostic Code 5229 provides a rating on the basis of limitation of the index or long finger.  A 10 percent rating, the maximum under this code, is warranted for a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with a finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Diagnostic Code 5230 provides a rating on the basis of limitation of the ring or little finger.  This code does not provide a compensable rating.

As there are no gaps between the fingers and palm or the fingertips and palm, the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 5228, 5229, or 5230.  

The Veteran further contends that he is entitled to a rating in excess of 10 percent on the basis of functional loss due to weakness.

The September 2009 VA examiner noted left hand weakness and the inability to perform fine motor functions.  On range of motion testing, however, the joints of the left hand did not exhibit any additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination, including on repetitive testing.  During the pendency of the appeal, residuals of the Veteran's left hand injury have not manifested by ankylosis.  The residuals of the Veteran's left hand injury are not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).
While the Board will not disturb the 10 percent rating assigned, it can find no schedular basis for that rating.

The Veteran's service-connected left hand disability results in symptoms of pain, stiffness, weakness, numbness, and limitation of motion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left hand disability is more than adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of a left hand injury; there is no doubt to be resolved; and a higher rating is not warranted.

A Total Disability Rating Based on Individual Unemployability

The Veteran contends, and the September 2009 VA examiner agrees that the Veteran can no longer continue his career as a welder due to pain and weakness caused by his service-connected left hand disability.  A claim for a total disability based on individual unemployability (TDIU) is reasonably raised by the record.  

To prevail, the evidence must show that the Veteran's service-connected left hand disability prevents him from obtaining or retaining substantially gainful employment.  A TDIU analysis, must take into account the individual veteran's education, training, and work history.  

While the Veteran's military operational specialty and post service career have involved welding, he has a bachelor's degree of science and reported that he did well in college.  See VA psych. exam. (Aug. 2002).  

The Veteran has made no contention whatsoever, and the record includes no evidence, indicating that the Veteran's left hand disability prevents him from obtaining employment. 

The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.


ORDER

1.  An initial rating in excess of 20 percent for scars due to residuals of a left hand injury is denied.

2.  A rating in excess of 10 percent for residuals of a left hand injury is denied.


REMAND

The April 2009 VA examination is inadequate to decide the Veteran's claim.  

The Veteran, who served during the Persian Gulf War in the Southwest Asia theater of operations, has shown gastrointestinal symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multi symptom illness.  He does not have a current diagnosis for his symptoms, and he has not been given all of the necessary tests to rule out a diagnosis.  Reexamination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the duty to notify under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   


The examiner is to determine: 

a)  Whether the Veteran's gastrointestinal symptoms are attributable to a known clinical diagnosis and, if not,  

b)  Whether the Veteran's gastrointestinal symptoms are  manifestations of an undiagnosed illness or medically unexplained chronic multi symptom illness due to his military service in Southwest Asia.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


